PER CURIAM:
Rodney Elmer Anderson appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint as untimely under the applicable statute of limitations. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Anderson v. XYZ Corr. Health Serv., Inc., No. CA-02-1045-1-GBL (E.D. Va. filed Aug. 26, 2005 & entered Aug. 29, 2005). We deny Anderson’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED